UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
U.S. BANK NATIONAL : Case No. l:l9-cv-80
ASSOCIATION, ~
Judge Timothy S. Black
Plaintif`f, : Magistrate Judge Stephanie K. Bowman
vs.
M. ELIZABETH MERUSI, er al.,
Defendants.
DECISION AND ENTRY
AI)OPTING THE REPORT AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 7) AND
TERMINATING THIS CASE IN THIS COURT
This case is before the Court pursuant to the Order of General Reference to United
States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the
Magistrate Judge reviewed the pleadings filed with this Court and, on February 4, 2019,
submitted a Report and Recommendation. (Doc. 7). No objections Were filed.

As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has
reviewed the comprehensive findings of` the Magistrate Judge and considered de novo
all of the filings in this matter. Upon consideration of the foregoing, the Court does
determine that the Report and Recommendation should be and is hereby ADOPTED in
its entirety. Accordingly:

l) The case immediately is REMANDED to state court as improperly removed;
2) Defendant Scott Merusi’s motion for temporary restraining order and

injunctive relief (Doc. 3) is DENIED for Want of jurisdiction to the extent that
Defendant Merusi seeks relief specifically from this Court;

3) Defendant Merusi is advised that a monetary sanction not less than $500.00
will be imposed should he file any additional removal notices relating to this
state foreclosure action.

4) The Clerk shall enter judgment accordingly, whereupon this case is
TERMINATED from the docket of this Court.

IT IS SO ORDERED.

Date: ar)[wh¢i (VYMMS‘ U&k.
‘ * ‘ rimothy s.-Bibck
United States District Judge

